Citation Nr: 0727033	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of polio, 
as aggravated in service, to include left leg and knee, right 
leg and knee, right hip, and low back disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from May 1949 to May 1950, 
and from October 1950 to April 1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim of 
entitlement to service connection for polio, including on the 
basis of aggravation. 

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In January 2006, the Board remanded this case for additional 
evidentiary development, to include a medical examination 
that addressed the etiology of the veteran's polio.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical and other evidence of record clearly and 
unmistakably reflects that the veteran's polio pre-existed 
active service and was not aggravated therein.



CONCLUSION OF LAW

Service connection is not warranted for the residuals of 
polio, to include on the basis of aggravation.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in March and 
April 2004, both of which were clearly prior to the September 
2004 rating decision that is the subject of this appeal.  He 
was also sent additional notification by a January 2006 
letter.

Taken together, the aforementioned notification letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the Board acknowledges that an error by VA 
in providing notice of the information and evidence necessary 
to substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  

However, in this case, it is observed that the 
Dingess/Hartman information was included as part of the 
August 2006 Supplemental Statement of the Case.  Moreover, 
the focus of this case is whether the veteran is entitled to 
a grant of service connection for polio residuals, for which, 
as detailed above, he received adequate notification.  In 
short, the outcome of this case does not depend upon the 
information discussed by the Dingess holding.  Further, for 
the reasons detailed below, the Board concludes that he is 
not entitled to a grant of service connection for polio.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, 
the Board concludes that the veteran has not been prejudiced 
by this lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the May 2005 hearing.  
Further, he was accorded a VA medical examination in June 
2006 which addressed the etiology of his polio.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) 


evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in the examination reports are to 
be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). VA must show clear and unmistakable evidence of 
both a pre-existing condition and a lack of in-service 
aggravation of that condition to overcome the presumption of 
soundness for wartime service under section 1111.  Wagner v. 
Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for polio, to include on the 
basis of aggravation.  

The veteran essentially contends that his polio was 
aggravated during active service.  He does not contend, nor 
is there any competent medical evidence to support a finding 
that his polio originated while on active duty.

Initially, the Board must acknowledge that the veteran's 
polio was not noted on examination at the time of enlistment 
into either of his periods of active service.  Consequently, 
the Board must determine whether, under 38 U.S.C.A. § 1111 
and 


38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that the disease 
existed prior to service and was not aggravated by service.  
The term "clear and unmistakable evidence" describes the 
burden of proof, at a fact-finding level, that is necessary 
to overcome a presumption.  Vanerson v. West, 12 Vet. App. 
254, 258 (1999), citing Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  The term "clear and unmistakable evidence" has 
been defined by the Court as "evidence that cannot be 
misinterpreted or misunderstood, i.e., that is undebatable."  
Id.  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Here, the record clearly and unmistakably reflects that the 
veteran's polio pre-existed active service.  In pertinent 
part, the veteran has consistently maintained that he 
initially contracted polio at age 6.  This finding is 
supported by a March 1951 service examination.  Moreover, the 
June 2006 VA medical examiner concluded, after evaluation of 
the veteran and review of his claims folder, that the veteran 
incurred his polio infection prior to military service.  As 
already noted, there is no competent medical evidence of 
record to support a finding that his polio originated while 
on active duty.  In short, all of the competent medical 
opinions of record, as well as the veteran's own reported 
history, reflect that his polio pre-existed service, which 
constitutes clear and unmistakable evidence.

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether clear and 
unmistakable evidence establishes that the appellant's pre-
existing polio was not aggravated during service.  To do 
this, the record must establish by clear and unmistakable 
evidence that there was either an increase in disability 
during service that was due to the natural progress of the 
disease, or that there was no increase in the appellant's 
disability at all during service.

Here, the record does reflect that the veteran experienced 
the symptoms of his polio while on active duty.  
Specifically, the service medical records, to include the 
March 1951 service examination, reflect that he was released 
from service because of weakness due to polio.  However, in 
order for service connection to be established for polio, the 
competent medical evidence must reflect that this in-service 
symptomatology represented a permanent increase of the 
underlying disability as opposed to a temporary flare-up.  As 
indicated above, temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Hunt, supra; see also Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  Further, even if it was a permanent increase, 
the record must show that it was beyond the natural 
progression of the pre-existing disability.

Although the veteran maintains that his polio was aggravated 
by active service, it has already been determined that his 
contentions do not constitute competent medical evidence.  
Further, no competent medical opinion is of record which 
supports a finding of aggravation.  In fact, the March 1951 
service examination includes a competent medical opinion that 
the veteran's impairments due to polio were present prior to 
service and were not aggravated by service.  Moreover, the 
June 2006 VA examiner opined both that the veteran incurred 
his polio infection prior to military service, and that the 
veteran's "atrophy muscular, myelopathic" was more likely 
than not the natural progression of the pre-existing 
poliomyelitis; i.e., that the severity of the polio residuals 
was not beyond its natural progression.  In short, the only 
competent medical evidence to address the etiology of the 
veteran's polio has concluded that it was not aggravated by 
active service.  Thus, the evidence is undebatable, which 
means it is clear and unmistakable evidence against the 
claim.

For these reasons, the Board finds that the medical and other 
evidence of record clearly and unmistakably reflects that the 
veteran's polio pre-existed active service and was not 
aggravated therein.  Consequently, the benefit sought on 
appeal must be denied.


ORDER

Entitlement to service connection for the residuals of polio, 
as aggravated in service, to include left leg and knee, right 
leg and knee, right hip, and low back disorders, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


